Citation Nr: 0534912	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  03-10 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased evaluation for left inguinal 
hernia, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service as a West Point Cadet 
from June 1988 to September 1988.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Hartford, Connecticut 
Regional Office (RO), which increased the disability 
evaluation for the veteran's service-connected left inguinal 
hernia from 0 to 10 percent disabling.

This case was previously before the Board and, in October 
2004, it was remanded to the RO for further development.  The 
case has since been returned to the Board and is now ready 
for appellate review. 


FINDING OF FACT

The current medical evidence shows that the veteran's 
service-connected left inguinal hernia is readily reducible 
and is capable of being well supported by a truss; the 
current medical evidence does not show that the veteran's 
left inguinal hernia is irremediable or inoperable. The 
veteran has not undergone inguinal hernia surgery at his own 
option.


CONCLUSION OF LAW

The criteria for an increased disability rating for service-
connected left inguinal hernia have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. § 4.114, Diagnostic Code 7338 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issue addressed on appeal.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
the claim on appeal via RO letters issued in February 2002 
and November 2004, the March 2002 rating decision, the 
February 2003 statement of the case (SOC), and the July 2005 
supplemental statement of the case (SSOC).  In addition, the 
February 2002 and November 2004 RO letters, the February 2003 
SOC, and the July 2005 SSOC provided the veteran with 
specific information relevant to the VCAA.  Thus, no further 
notices are required.  See Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  In this case, all identified 
and available evidence has been obtained, including all 
relevant treatment records and examination reports.  Thus, 
the Board finds that no additional evidence, which may aid 
the veteran's claim or might be pertinent to the bases of the 
claim, has been submitted, identified or remains outstanding, 
and the duty to assist requirement has been satisfied.  See 
Quartuccio, supra.

Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  By the informational letters, the rating decision, 
the SOC, and the SSOC, VA satisfied the fourth element of the 
notice requirements.  Therefore, to decide the appeal 
regarding the veteran's claim discussed herein would not be 
prejudicial error to the claimant.  See VAOPGCPREC 7-2004.

The Board acknowledges that, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, in the February 2002 and November 2004 RO 
letters, the veteran was given notice of the VCAA 
requirements, which was both prior to and following the 
initial March 2002 AOJ decision that is the basis of this 
appeal.

In this respect, the February 2002 RO letter properly 
notified the appellant of the evidence required to 
substantiate his claim.  In addition, the November 2004 RO 
letter, the reasons and bases of the March 2002 rating 
decision, the February 2003 SOC, and the July 2005 SSOC 
specifically explained to the appellant what the evidence 
must show in order to establish entitlement to an increased 
rating in excess of 10 percent for the service connected left 
inguinal hernia.  Furthermore, although it is unclear from 
the record whether the appellant was explicitly asked to 
provide "any evidence in [his] possession that pertains" to 
his claim.  See 38 C.F.R. §  3.159(b)(1).  Nevertheless, as a 
practical matter the Board finds that he has been notified of 
the need to provide such evidence, for the following reasons.  
The AOJ's February 2002 and November 2004 letters informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  In addition, the February 2003 SOC and 
the July 2005 SSOC contained the complete text of 38 C.F.R. § 
3.159(b)(1), which includes such notice.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession. 

Factual Background.

The veteran's service medical records show that the veteran 
was evaluated and treated in service for a reducible hernia 
which did not require emergent surgery.

The post service medical evidence includes a report of a May 
1998 VA examination.  On this examination the veteran 
reported that his hernia condition had remained much the same 
since service until 1997.  He reported that recently his lump 
in the left groin pops out almost very time he stands.  He 
said that he is able to reduce the swelling manually and that 
his hernia has never become obstructed or incarcerated.  He 
stated that he has never had to go to a hospital for it and 
has never worn a truss belt.  On Physical examination, the 
veteran's abdomen was flat, nontender, with no masses 
palpable or any clinically evident organomegaly.  The 
veteran's hernia was examined, both with the veteran lying 
down and standing up.  Nearly on standing up, a left inguinal 
is seen to descend into the scrotum.  It was however easily 
reduced.  On examination, the veteran was found to have an 
indirect inguinal hernia that measured 3 inches in diameter 
when fully descended.  The testes were both descended and of 
normal size.  After reducing the hernia, it descended into 
the scrotum on a cough impulse.  Left indirect inguinal 
hernia that is easily reducible was diagnosed.  

Service connection for a left inguinal hernia was established 
by an RO rating action dated in August 1998.  This disorder 
was rated as noncompensably disabling under Diagnostic Code 
7338, effective from January1997. 

During a VA examination in February 2002, the veteran 
reported that over the last two years he has noticed 
increased pain referable to his inguinal hernia.  He said 
that the hernia is usually out for most of the day and has to 
be manually reduced at night with a progressive increase in 
its size.  It was noted that the veteran is a personal 
trainer and is unable to keep up with the activities of 
running, lifting weights, and other personal training 
activities, given the discomfort and pain that he feels in 
his groin.  He said that he had attempted to wear a truss or 
belt about a year and one-half ago, but due to discomfort, 
abandoned that method of treatment.  It was noted that over 
the years, the veteran has not complained of any 
incarceration of the hernia or any symptoms suggestive of 
obstruction.  He reported that he underwent evaluation for 
surgery at a VA medical center approximately two years ago 
but has not required any further admissions for any hernia 
related complications.  He added that he was advised at that 
time that he may have a reduction of the hernia, if he so 
desired.  On physical examination, the musculature of the 
abdomen was characterized as normal.  A large inguinal hernia 
was noted from the inguinal region into the scrotum on the 
left side.  This was approximately 8 cm. in size.  No visible 
bile was noted.  On palpation, the hernia was soft and after 
some manipulation completely reducible.  The testis were felt 
on the left side and appeared normal.  The examiner stated 
that the findings were compatible with reducible large left 
inguinal hernia that descends into the scrotum.  Moderate-
sized reducible left indirect inguinal hernia descending into 
the scrotum was the diagnostic impression.  The examiner 
noted that there was no evidence of incarceration or 
obstruction related to the veteran's hernia in the past or 
present time.  He noted further that the veteran does 
complain of significant impairment and the ability to 
function, given his function as a physical trainer secondary 
to this hernia.  The examiner suggested that the veteran have 
surgical repair of the hernia as that would take care of his 
complaints of pain and discomfort.

Lastly, the Board notes that, in November 2004, the VA 
attempted to obtain the veteran's treatment records from the 
New Haven VA Medical Center.  Specifically, the VA requested 
any relevant records dated from 2000 to the date of the 
request in 2004.  However, the VA Medical Center responded by 
indicating that no records were on file for this veteran.

As noted above, the disability evaluation for the veteran's 
inguinal hernia was increased to 10 percent disabling by an 
RO rating action dated in March 2002.

In a statement dated in February 2005, a client of the 
veteran's reported that the veteran, within the last two 
years, has had noticeable discomfort towards the end of their 
hourly sessions.   He stated that the veteran informed him 
that when he bends over for longer than half a minute his 
hernia gets irritated.  He further stated that the veteran 
mentioned to him on several occasions that on his "bad" 
days he has felt the need to sit down on break to relieve 
pressure in his groin.  He further stated that the veteran's 
discomfort seems more frequent and noticeable these last two 
years.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which represent, as far can be 
practically determined, the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2005).  Therefore, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.

The lay statements and testimony describing the symptoms of 
the veteran's disabilities are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  However, these 
statements must be considered with the clinical evidence of 
record and in conjunction with the pertinent rating criteria.

The veteran is currently assigned a 10 percent evaluation for 
his service-connected left inguinal hernia under 38 C.F.R. § 
4.114, Diagnostic Code 7338.  Under Diagnostic Code 7338 
[hernia, inguinal], a noncompensable rating is warranted 
where the inguinal hernia is small, reducible, or without 
true hernia protrusion, or where it is not operated, but 
remediable.  A 10 percent rating is warranted where the 
inguinal hernia is postoperative recurrent, readily reducible 
and well supported by truss or belt.  A 30 percent evaluation 
is warranted for a small hernia which is postoperative and 
recurrent or unoperated irremediable, and not well supported 
by a truss, or not readily reducible.  A 60 percent 
evaluation is warranted for a large, postoperative, recurrent 
hernia that is not well supported under ordinary conditions 
and not readily reducible, when considered inoperable.  See 
38 C.F.R. § 4.114, Diagnostic Code 7338 (2005).

Initially, it must be noted that the veteran has not had left 
inguinal hernia surgery, notwithstanding the fact that he has 
been advised by health care providers that he is a candidate 
for such surgery and that such surgery was recommended.  It 
is clear that to date he has voluntarily elected not to have 
surgery.

The criteria for a 60 percent rating, which require that an 
inguinal hernia be either postoperative in nature, or 
considered inoperable, are not satisfied in this case; the 
evidence shows that left inguinal hernia surgery could be 
performed and indeed has been recommended to the veteran by  
his VA examiner in February 2002.

Likewise, the criteria for a 30 percent rating require, in 
part, that the inguinal hernia symptoms be postoperative in 
nature.  Those criteria accordingly preclude the award of a 
30 percent rating thereunder.

The diagnostic criteria, however, also provide for a 30 
percent rating when a hernia has not been operated upon, and 
when the hernia is irremediable, not well supported by a 
truss, or not readily reducible. Those criteria are 
manifestly not met. The report of the February 2002 VA 
examination shows that the veteran's left inguinal hernia was 
reducible.  Moreover this report shows that the veteran's 
service-connected left inguinal hernia is evidently capable 
of being well supported by the truss.  The veteran reported 
that he attempted to use a truss in the past and only 
discontinue such use due to personal discomfort in wearing 
the truss as opposed to a lack of efficacy.

In short, the evidence shows that the absence of remedial 
surgery to ameliorate his left inguinal hernia is due to the 
veteran's failure to obtain surgery that had been medically 
recommended, and not to any finding that surgery was 
medically contraindicated. Symptoms associated with the 
service-connected hernia, which amount to pain and 
discomfort, are contemplated within the criteria for the 
currently assigned 10 percent disability rating.

In brief, the preponderance of the evidence is against the 
veteran's claim of entitlement to an increased disability 
rating for his service-connected left inguinal hernia.  In 
reaching this decision the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b); however, as the 
preponderance of the evidence is against the claim, such 
statue is not for application in this case.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2005) have been 
considered whether or not they were raised by the appellant 
as required by the decision reached in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  The Board has 
considered whether extra-schedular evaluations pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1) (2005) are 
warranted.  In the instant case, however, there has been no 
showing that the service-connected disability causes marked 
interference with employment (i.e., beyond that contemplated 
in the currently assigned evaluation) or the need for 
frequent periods of hospitalization, or has otherwise 
rendered impracticable the application of the regular 
schedular standards.  In essence, the evidence does not show 
that there is an exceptional or unusual disability picture in 
this case, which renders impracticable the application of the 
regular schedular standards.

With respect to the disability at issue, the applicable 
rating criteria contemplate higher ratings.  However, the 
facts as applied to the criteria do not reveal the severity 
required for the assignment of a higher rating on a schedular 
basis.  Referral of this case for consideration of an extra-
schedular evaluation is not warranted.  See Bagwell v. Brown, 
9 Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

An increased evaluation, in excess of 10 percent, for a left 
inguinal hernia is denied.



____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


